Exhibit 12 EL PASO PIPELINE PARTNERS, L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) For The Six Months Ended June 30, Earnings Net Income $ $ Income from equity investees Netincome before income from equity investees Fixed charges Distributed income of equity investees Allowance for funds used during construction Total earnings available for fixed charges $ $ Fixed charges Interest and debt expense $ $ Ratio of earnings to fixed charges For purposes of computing these ratios, earnings means net income before: - income from equity investees, adjusted to reflect actual distributions from equity investments; and - fixed charges; less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor, which was not material for the six months ended June 30, 2009 and 2008.
